Title: Thomas Jefferson to Samuel J. Harrison, 7 October 1817
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


                    
                        Dear Sir
                        Monticello
Oct. 7. 17.
                    
                    This is the first moment that other occupations have permitted me to withdraw to my writing table, since mr Lynch delivered me your letter the evening before last. I have now written to the President of the bank of the US. in Philadelphia a letter of which I inclose you a duplicate, and have forwarded it by mail, in hopes it will reach him as early as your delegates will. I perform this office with great good will, as nothing would give me greater pleasure than to be useful to the town of Lynchburg, and to promote it’s prosperity. I consider it as the most interesting spot in the state, and the most entitled to general patronage for it’s industry, enterprise and correct course. if the rules of the institution of the bank of the US. will admit of your request, a very antient and intimate friendship with Capt Jones, it’s president, gives me reason to hope that his good will will be cordially engaged in it’s behalf. I shall certainly be as much gratified in it’s success as any inhabitant of the place; and with this assurance I pray you to accept that of my great friendship and respect.
                    Th: Jefferson
                 